Exhibit 10.155

USA

COMVERSE TECHNOLOGY, INC.

2005 STOCK INCENTIVE COMPENSATION PLAN

DEFERRED STOCK AWARD AGREEMENT

REFERENCE NUMBER: 001

SECTION 1. GRANT OF DEFERRED STOCK UNITS.

(a) Award. On the terms and conditions set forth in this Agreement and the
Notice of Grant of Deferred Stock Units For Israeli Employees (the “Notice”),
the Company hereby grants to Howard Woolf (the “Grantee”) a total of 40,000
Deferred Stock Units (the “Granted Units”) as of January 26, 2007.

(b) Shareholder Rights. The Grantee (or any successor in interest) shall not
have any of the rights of a shareholder (including, without limitation, voting,
dividend and liquidation rights) with respect to the Granted Units until such
time as the Company delivers to the Grantee the shares of Common Stock in
settlement of the Granted Units, as described in Section 4(a).

(c) Plan and Defined Terms. This award is granted under and subject to the terms
of the 2005 Stock Incentive Compensation Plan and the Stock Incentive
Compensation Plan (2005) Addendum dated July 5, 2005 (together the “Plan”),
which is incorporated herein by reference. Capitalized terms used herein and not
defined in the Agreement (including Section 9 hereof) shall have the meaning set
forth in the Plan. To the extent any conflict between the terms of the this
Agreement and the Plan, the terms of the Plan shall control.

(d) Grantee Undertaking. The Grantee agrees to execute such further instruments
and to take such action as may reasonably be necessary to carry out the intent
of this Agreement.

SECTION 2. NO TRANSFER OR ASSIGNMENT OF AWARD.

This Award and the rights and privileges conferred hereby shall not be sold,
pledged or otherwise transferred (whether by operation of law or otherwise) and
shall not be subject to sale under execution, attachment, levy or similar
process; provided, however, that the Grantee shall be permitted to transfer this
award, in connection with his or her estate plan, to the Grantee’s spouse,
siblings, parents, children and grandchildren or a charitable organization that
is exempt under Section 501(c)(3) of the Code or to trusts for the benefit of
such persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including trusts for such persons or to
the Grantee’s former spouse in accordance with a domestic relations order.

SECTION 3. VESTING; TERMINATION OF SERVICE.

(a) Vesting. This award shall vest 75% on January 26, 2008 and 25% on
January 26, 2009 (each, a “Vesting Date”).



--------------------------------------------------------------------------------

(b) Termination of Service. Except as otherwise provided in this Section 3, the
unvested portion of the award shall be forfeited as of the date (the
“Termination Date”) that the Grantee actually ceases to provide services to the
Company or an Affiliate in any capacity of Employee, Director or Consultant
(irrespective of whether the Grantee continues to receive severance or any other
continuation payments or benefits after such date) (such cessation of the
provision of services by Grantee being referred to as “Service Termination”).

(c) Termination without Cause. In the event of Service Termination by the
Company or an Affiliate without Cause, the Granted Units shall vest on the
Termination Date and the shares of Common Stock to be issued under the vested
Granted Units in accordance with Section 4 of hereof shall be delivered to the
Grantee on the applicable Vesting Date (the “Delivery Date”), provided. however,
that in the event of a Change in Control on or after the Termination Date and
prior to the Delivery Date, the Common Stock shall be delivered on the date of
the Change in Control. Notwithstanding the above, no shares of Common Stock
shall be delivered to the Grantee in the event the Grantee breaches any of the
covenants set forth in Section 7 hereof.

(d) Resignation. In the event of Service Termination resulting from the
Grantee’s voluntary resignation, all unvested Granted Units subject to this
award shall be immediately forfeited as of the Termination Date.

(e) Termination for Cause. In the event of Service Termination by the Company or
an Affiliate with Cause or if Cause exists as of the Termination Date, the
Grantee shall forfeit all unvested Granted Units that are subject to this award
and any vested Granted Units with respect to which delivery of the Common Stock
has not yet been made as of the Termination Date.

(f) Death/Disability. Any unvested portion of the Granted Units shall become
100% vested upon Service Termination due to the Grantee’s death or Disability.

(g) Change in Control. Any unvested portion of the Granted Units shall become
100% vested upon a Change in Control unless this award is assumed, converted or
replaced by the continuing entity in which case this award (or its successor)
shall become 100% vested upon Service Termination by the Company or an Affiliate
without Cause within 24 months following the Change in Control (or following
Service Termination due to death or Disability, as provided above).

SECTION 4. SETTLEMENT OF GRANTED UNITS.

(a) Settlement Amount. Subject to Section 4(b) hereof, the Company shall deliver
to the Grantee on each vesting date a number of shares of Common Stock equal to
the aggregate number of Granted Units that vest as of such date; provided,
however, that no shares of Common Stock will be issued in settlement of this
award unless the issuance of shares complies with all relevant provisions of law
and the requirements of any stock exchange upon which the shares of Common Stock
may then be listed. No fractional shares of Common Stock will be issued. The
Company will pay cash in respect of fractional shares of Common Stock.

(b) Withholding Requirements. Unless the Company shall have satisfied the tax
withholding from other amounts payable to the Grantee, the Company shall
withhold from the

 

2



--------------------------------------------------------------------------------

settlement amount a sufficient number of shares of Common Stock to enable the
Company to satisfy its withholding requirements with respect to the settlement
of the Granted Units. All Grantees who are domiciled in Israel shall be subject
to the tax rules set forth in the Stock Incentive Compensation Plan
(2005) Addendum dated July 5, 2005.

SECTION 5. ADJUSTMENT OF GRANTED UNITS.

If there shall be any change in the Common Stock of the Company, through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
reverse stock split, split up, spinoff, combination of shares, exchange of
shares, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends) to shareholders of the Company,
or any extraordinary dividend or distribution of cash or other assets, in order
to prevent dilution or enlargement of participants’ rights under the Plan, the
Committee shall adjust, in an equitable manner, the number and kind of shares
that will be paid to the Grantee upon settlement of the Granted Units.

SECTION 6. MISCELLANEOUS PROVISIONS.

(a) No Retention Rights, No Future Awards. Nothing in this award or in the Plan
shall confer upon the Grantee any right to any future Awards and to continue in
Continuous Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining the Grantee) or of the Grantee, which rights
are hereby expressly reserved by each, to terminate his or her Continuous
Service at any time and for any reason, with or without cause.

(b) Award Unfunded. The Granted Units represent an unfunded promise. The
Grantee’s rights with respect to the Granted Units are no greater than the
rights of a general unsecured creditor of the Company.

(c) Notice. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express (or other similar
overnight service) or by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address that he or she most recently provided
in writing to the Company.

(d) Entire Agreement. This Agreement, the Notice and the Plan constitute the
entire contract between the parties hereto with regard to the subject matter
hereof. They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

(e) Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

(f) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Grantee, the Grantee’s assigns and the legal representatives, heirs and
legatees of the Grantee’s estate,

 

3



--------------------------------------------------------------------------------

whether or not any such person shall have become a party to this Agreement and
have agreed in writing to be joined herein and be bound by the terms hereof.

(g) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (regardless of the law that
might otherwise govern under applicable New York principles of conflict of
laws).

SECTION 7. RESTRICTIVE COVENANTS.

(a) Confidentiality. The Grantee shall not disclose to anyone or make use of any
trade secret or proprietary or confidential information of the Company or an
Affiliate, including such trade secret or proprietary or confidential
information of any customer or other entity to which the Company owes an
obligation not to disclose such information, which Grantee acquires during the
period of employment, including, without limitation, records kept in the
ordinary course of business, except (i) as such disclosure or use may be
required or appropriate in connection with Grantee’s work as an employee of the
Company or an Affiliate, (ii) when required to do so by a court of law,
governmental agency or administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Grantee to divulge, disclose or
make accessible such information or (iii) as to such confidential information
that becomes generally known to the public or trade without his or her violation
of this Section 7(a). The Grantee hereby sells, assigns and transfers to the
Company all of Grantee’s right, title and interest in and to all inventions,
discoveries, improvements and copyrightable subject matter (the “Rights”) that,
during Grantee’s employment, are made or conceived by him or her, alone or with
others, and that relate to the Company or an Affiliate’s present business or
arise out of any work Grantee performs or information Grantee receives regarding
the business of the Company or an Affiliate while employed by the Company or an
Affiliate. The Grantee shall fully disclose to the Company or an Affiliate as
promptly as possible all information known or possessed by him or her concerning
the Rights, and upon request by the Company or an Affiliate and without any
further compensation in any form to Grantee by the Company or an Affiliate, but
at the expense of the Company or an Affiliate, execute all applications for
patents and copyright registrations, assignments thereof and other applicable
instruments and do all things that the Company or an Affiliate may reasonably
deem necessary to vest and maintain in it the entire right, title and interest
in and to all such Rights.

(b) Noncompete; Non Nonsolicition. For and in consideration of the compensation
to be paid by the Company pursuant to the terms hereof, and in recognition of
the fact that the Grantee will have access to confidential information and other
valuable rights of the Company, the Grantee covenants and agrees that he will
not, at any time during his employment with the Company and for a period of
twelve (12) months thereafter, directly or indirectly, engage in any business or
in any activity related to the development, sale, production, manufacturing,
marketing or distribution of products or services that are in competition with
products or services that the Company or any of its subsidiaries produces,
sells, manufactures, markets, distributes or has interest in, in any state or
foreign country in which the Company or any of its subsidiaries then conducts
business or reasonably has plans to conduct business. It is not the intent of
this covenant to bar the Grantee from employment in any company whose general
business is the manufacture of communications equipment or delivery of
communications services, only to limit specific and direct competition with the
Company. Notwithstanding the foregoing, nothing

 

4



--------------------------------------------------------------------------------

contained in this Agreement shall prevent the Grantee from being an investor in
securities of a competitor listed on a national securities exchange or actively
traded over-the-counter so long as such investments are in amounts not
significant as compared to his total investments or to the aggregate of the
outstanding securities of the issuer of the same class or issue of the specific
securities involved. The Grantee further agrees that during his employment by
the Company and for a period of twelve (12) months thereafter, the Grantee shall
not, directly or indirectly, induce, attempt to induce, or aid others in
inducing, an exempt Grantee of the Company to accept employment or affiliation
with another firm or corporation engaging in such business or activity of which
the Grantee is an Grantee, owner, partner or consultant.

(c) Geographic Scope. The Company and the Grantee agree that the duration and
geographic scope of the Restrictive Covenant provision set forth in this
Section 7 are reasonable. In the event that any court of competent jurisdiction
determines that the duration or the geographic scope, or both, are unreasonable
and that such provision is to that extent unenforceable, the Company and the
Grantee hereto agree that the provision shall remain in full force and effect
for the greatest time period and in the greatest area that would not render it
unenforceable. The Company and the Grantee intend that this provision shall be
deemed to be a series of separate covenants, one for each and every county of
each and every state of the United States of America and each and every
political subdivision of each and every country outside the United States of
America where this provision is intended to be effective.

SECTION 8. CLAW BACK

If a Grantee violates the requirements of Section 7 of this Agreement, then in
addition to all remedies in law and/or equity available to the Company, Grantee
shall forfeit all unvested Granted Units and vested Granted Units for which
delivery of the underlying shares of Common Stock has not occurred. In addition,
with respect to Granted Units for which shares of Common Stock were previously
issued to the Grantee pursuant to Section 4 hereof, the Grantee shall
immediately pay to the Company the Fair Market Value of such Common Stock on the
date(s) such Granted Units vested, without regard to any taxes that may have
been deducted from such amount.

SECTION 9. DEFINITIONS.

(a) “Agreement” shall mean this Deferred Stock Unit Award Agreement.

(b) “Cause” shall have the meaning ascribed to it in the Grantee’s written
employment agreement, provided, that if a Grantee does not have a written
employment agreement, it shall mean a good faith finding by the Company of:

(i) commission by the Grantee of, or a plea of nolo contendere by the Grantee
to, any felony;

(ii) a material violation by the Grantee of federal or state securities laws;

(iii) willful misconduct or gross negligence by the Grantee resulting in
material and demonstrable harm to the Company;

 

5



--------------------------------------------------------------------------------

(iv) a material violation by the Grantee of any Company policy or procedure
provided to the Grantee resulting in material and demonstrable harm to the
Company including, without limitation, a material violation of the Company’s
Code of Business Conduct and Ethics;

(v) the repeated and continued failure by the Grantee to carry out, in all
material respects, the reasonable and lawful directions of the Company that are
within the Grantee’s individual control and consistent with the -Grantee’s
position and duties and responsibilities hereunder, except for a failure that is
attributable to the Grantee’s illness, injury or Disability; or

(vi) fraud, embezzlement, theft or material dishonesty by the Grantee against
the Company.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

(d) “Disability” shall mean the Grantee’s inability to substantially perform his
duties and responsibilities at the Company for a period of six (6) consecutive
months or nine (9) out of twelve (12) nonconsecutive months due to a physical or
mental disability, as the term “physical or mental disability” is defined in the
Company’s long-term disability insurance plan then in effect (or would be so
found if the Grantee applied for-coverage or benefits under such plan).

(e) “Granted Units” shall have the meaning described in Section 1(a) of this
Agreement.

(f) “Notice” shall have the meaning described in Section I(a) of this Agreement.

(g) “Plan” shall have the meaning described in Section I(c) of this Agreement.

(h) “Service Termination” shall have the meaning described in Section 3(b) of
this Agreement.

(i) “Termination Date” shall have the meaning described in Section 3(b) of this
Agreement.

(j) “Vesting Date” shall have the meaning described in Section 3(a) of this
Agreement.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

GRANTEE:     COMVERSE TECHNOLOGY, INC.

/s/ Howard Woolf

    By:  

/s/ Shefali A. Shah

      Shefali A. Shah,       Associate General Counsel

 

6